

116 SRES 468 ATS: Relative to the death of the Honorable Jocelyn Burdick, former United States Senator for the State of North Dakota. 
U.S. Senate
2020-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 468IN THE SENATE OF THE UNITED STATESJanuary 13, 2020Mr. Hoeven (for himself and Mr. Cramer) submitted the following resolution; which was considered and agreed toRESOLUTIONRelative to the death of the Honorable Jocelyn Burdick, former United States Senator for the State
			 of North Dakota. 
	
 Whereas Jocelyn Burdick was born in Fargo, North Dakota, and attended Principia College and Northwestern University;
 Whereas Jocelyn Burdick began her career as a radio announcer in Moorhead, Minnesota, served as a trustee to the newly reorganized Lake Agassiz Arts Council in 1977, was a Sunday school teacher and devoted member of the Christian Science Church, was president of the Parent Teacher Association, recorded public service announcements raising awareness of substance abuse and drunk driving, and was nationally recognized for her philanthropy on behalf of the Gamma Phi Beta sorority;
 Whereas, on September 12, 1992, Jocelyn Burdick became the first woman from the State of North Dakota to serve in the United States Senate when then-Governor George Sinner appointed her to fill the seat of her late husband, Quentin Burdick;
 Whereas Jocelyn Burdick was sworn in on September 16, 1992, and served in the United States Senate until December 14, 1992; and
 Whereas, during her time as United States Senator for North Dakota, Jocelyn Burdick served the people of North Dakota and continued the agenda of her late husband, including by supporting the enactment of the Federal Facility Compliance Act of 1992 (Public Law 102–386; 106 Stat. 1505), helping to establish the Quentin N. Burdick Indian Health Program at the University of North Dakota, supporting health care training programs for Native Americans, and helping to secure funding for the Federal courthouse in Fargo named after her late husband: Now, therefore, be it
	
 That— (1)the Senate has heard with profound sorrow and deep regret the announcement of the death of the Honorable Jocelyn Burdick, former Member of the United States Senate;
 (2)the Secretary of the Senate communicate this resolution to the House of Representatives and transmit an enrolled copy thereof to the family of the deceased; and
 (3)when the Senate adjourns today, it stand adjourned as a further mark of respect to the memory of the Honorable Jocelyn Burdick.